Wade, C. J.
Under an indictment for manufacturing intoxicating liquor, the defendant was found guilty of “attempting to make whisky.” The evidence was sufficient, to support the verdict, and the trial judge did not err in overruling the motion for a new trial, based only upon the general grounds that the verdict was contrary to law and the evidence, etc.
(a) The evidence was sufficient to show that the accused had done more than make mere preparation for the commission of the crime, and that he was guilty of overt acts in furtherance of his attempt to manufacture intoxicating liquors. Judgment affirmed.